UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 of 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported) September 10, 2014 BULK STORAGE SOFTWARE, INC. Exact name of Registrant as Specified in its Charter Colorado 333-168328 26-1244643 (State or Other Jurisdiction (Commission File (IRS Employer Identification of Incorporation) Number ) Number) 10790 Glengate Loop Highlands Ranch, Colorado (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(303)-862-6857 Not Applicable Former name or former address, if changed since last report. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective September 10, 2014, Matthew Milonas was elected to serve as Chief Operating Officer and as a director of the Company.There are currently no agreements in place for compensation to be paid to Matthew Milonas. Effective September 10, 2014, Brian Sobnosky was elected to serve as a director of the Company.There are currently no agreements in place for compensation to be paid to Brian Sobnosky. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. Dated: September 10, 2014 /s/ Geoffrey Gibbs Geoffrey Gibbs President, Secretary, Treasurer and Director
